Title: A German court forced us to remove part of a Wikipedia article’s ‘history.’ Here’s what that means.
Question:
Answer #1: How does the international enforcement work with something like this?Answer #2: So here's what all the fuss is about.  In the archive, it said this:

&gt; “As the ARD magazine Fakt reported, Waibel’s research was used for mass analysis ­of recorded voice data by the American intelligence and military authorities. According to documents available from FAKT, Waibel had been researching for years for an American government program called Total Information Awareness. The German Federal Government also participated in the financing. According to SPIEGEL, the project is said to have been funded by the US Department of Intelligence Research IARPA. The money was not paid directly, but flowed through a subcontract from an American university.

In other words, it accused Waibel of being paid through back channels to create AI to analyze voice data for American intelligence and military authorities.  Waibel didn't like these allegations, so he sued.Answer #3: Could they go after anyone that's archived the internet?Answer #4: I wonder if the link rot was due to retraction or just the normal wear and tear of the web.Answer #5: This is ridiculous.

We all know some asshat anonymous editor is going to intentionally vandalize the page with the banned text, and we’re going to be right back where we started.

I understand what the German court is _trying_ to do, but this is just the wrong approach. Seeing the text removed in the edit history tells the reader that it’s likely _not_ accurate, which does way more good than harm.